                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

JUNE MARQUEE LARUN BUSH,

           Plaintiff,

v.                                  Case No:    2:18-cv-822-FtM-29NPM

POPEYES CHICKEN, on Palm
Beach Blvd. in Fort Myers,

           Defendant.


                             OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #12), filed

September 6, 2019, recommending that plaintiff's Amended Complaint

(Doc.    #4)   be   dismissed.      Plaintiff       filed    a   “Report      and

Recommendation”      (Doc.   #13)   on   September    23,    2019,    which    is

construed as an objection.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                 28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).    A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or

recommendations     to   which   objection     is   made.”       28   U.S.C.    §

636(b)(1).     See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).         This requires that the district
judge “give fresh consideration to those issues to which specific

objection has been made by a party.”               Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990)(quoting H.R. 1609,

94th   Cong.,   §    2     (1976)).     The   district   judge     reviews   legal

conclusions de novo, even in the absence of an objection.                         See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

       Plaintiff      is     currently    incarcerated        at    the    Jackson

Correctional Institution.             On January 14, 2019, the Magistrate

Judge issued an Order (Doc. #6) directing plaintiff to submit a

completed Affidavit of Indigency and a certified copy of his trust

fund account statement for the six (6) months preceding the filing

of the Complaint.          When plaintiff failed to comply, the Magistrate

Judge issued an Order (Doc. #9) for plaintiff to show cause why

the case should not be dismissed for failure to comply with the

Magistrate Judge’s previous Order (Doc. #6).              Plaintiff failed to

respond, and the Report and Recommendation was issued recommending

dismissal.

       Plaintiff states that defendant “came to the Department of

Corrections to evade payments and deliberately sabotaged [his]

litigation”     by    losing    his    paycheck.      (Doc.   #13.)        Even    if

defendant    had     misappropriated     plaintiff’s     funds,     this    has    no

bearing on plaintiff’s failure to comply with the Magistrate

Judge’s orders.



                                       - 2 -
     After a careful and complete review of the findings and

recommendations, as well as the record in this case, the Court

agrees with the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1. The Report and Recommendation (Doc. #12) is hereby adopted

       and the findings incorporated herein.

     2. Plaintiff's construed objection (Doc. #13) is overruled.

     3. The   Amended   Complaint   (Doc.   #4)   is   dismissed   without

       prejudice for failure to comply with the Court’s orders.

       The Clerk shall terminate all deadlines, and close the

       file.

     DONE and ORDERED at Fort Myers, Florida, this            25th     day

of September, 2019.




Copies:
All Parties of Record




                                - 3 -
